Citation Nr: 1549176	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  08-09 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  These matters were remanded by the Board in September 2011 and May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has sleep apnea and COPD related to active duty service, to include as due to asbestos exposure.  He underwent VA examination in December 2011, and the examiner opined that the Veteran's sleep apnea and COPD were unlikely to be related to asbestos exposure.  However, the examiner did not address whether sleep apnea or COPD were otherwise related to or had onset during the Veteran's active duty service, although the Veteran has alleged that his respiratory problems began during service.  Additionally, the examiner did not provide a sufficient rationale for the opinions which were provided.  As such, the Board finds remand is warranted in order to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Furthermore, in September 2011 the Board directed the RO to follow established protocol to determine whether the Veteran was exposed to asbestos during active duty service.  The May 2014 Board remand found that this development was no longer necessary, as the December 2011 VA examination and opinion indicated that the Veteran's disabilities were not related to asbestos exposure, regardless of whether the Veteran was actually exposed or not.  However, as the Board today finds the December 2011 VA examination was insufficient with respect to the issue of whether the Veteran's current disabilities are related to asbestos exposure and finds that a new examination is required to address this question, the Board again finds that further development is necessary to determine whether the Veteran was exposed to asbestos.

Additionally, the Board's May 2014 remand directed the RO to obtain medical records from private care providers who have treated the Veteran for COPD and sleep apnea.  While the Veteran provided a VA Form 21-4142 identifying Dr. G. Skobinsky and Dr. G. Aaronson as his care providers, the RO did not request the records.  As such, upon remand the Board finds the RO should request the identified records.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, in a May 2015 statement the Veteran reported that he received continuous treatment through VA, but the most recent VA treatment records in evidence are from September 2007.  As such, the Board finds the RO should obtain all VA treatment records dated from September 2007 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2007 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records from Dr. Skobinsky, 
Dr. Aaronson, and any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

Information regarding the use of asbestos on the ships on which the Veteran served should be obtained.  In particular, the RO should contact the Department of the Navy Medical Liaison Office and request verification of the Veteran's alleged in-service exposure to asbestos.  The RO must enclose a copy of the Board's remands, copies of the Veteran's asbestos exposure statements dated July 27 and July 30, 2007, and a copy of the Veteran's service personnel records.  The RO must request that the Liaison Office verify the alleged sources of exposure and indicate whether it was likely that the Veteran was exposed to asbestos on the course of his assigned duties.
4.  Schedule the Veteran for another VA examination to determine the current nature and etiology of sleep apnea and COPD.  The Veteran's claims file, to include a copy of this Remand and any findings regarding the Veteran's exposure to asbestos, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records and examination report, Social Security Administration records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his current sleep apnea and/or COPD began in service, were caused by service, or are otherwise related to service, to include as due to any verified asbestos exposure.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for sleep apnea and entitlement to service connection for COPD.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




